Title: To James Madison from Robert Elliott, 20 June 1815
From: Elliott, Robert
To: Madison, James


                    
                        Sir.
                        Baltimore June 20th. 1815
                    
                    When last week in Wash. I called at your house several times but was informed by your servant you was ingaged. Unwilling to disturb or intrude on your privacy & from debility unable to continue my attendance returned here on my way to my family in Lancaster Co. Pa.
                    I saw by a report made by the acting Secy. of state that the Chaplains

were retained. Not seeing their names in the new Rigister was the cause of my visit to Washington—tho scarcely able to travel—when there was informed by the Adjutant Genl. we were all laid aside. This to me was mortifying considering the very strong & elegant recommendations given by the Mayor—Board of Aldermen—& City council, for my continuance—together, with some of the oldest, & most influential characters, of both houses of Congress. However I shall never complain of any acts done by the Executive—tho oppressive to me as an Individual. The other Chaplains are all permanently (I believe) fixed—& are Independent. I have nothing but my life & talents to support a wife & numerous family. It wd. be highly gratifying to continue on the Peace establishment if consistent with your System. If not I shall never complain but be as heretofore an ardent & warm friend to that Government for which I wd. shed the last drop of my blood. About to retire from Public office I must beg leave to trespass thus far on your time & patience—“and may that Almighty Being who has enabled & sustained you thro all difficulties & dangers sustain & preserve you long as a blessing to this country—and when called away from hence—may you receive, that joyful, (& permit me to add without flattery) sentence, of well done thou good & faithful servt. enter thou into the joys of thy Lord—is the sincere and ardent prayer of
                    
                        Robert ElliottChaplain U.S.A.10th. Milit. District
                    
                